Exhibit 10.29

EGALET CORPORATION

2017 INDUCEMENT PLAN







--------------------------------------------------------------------------------

 



EGALET CORPORATION

2017 INDUCEMENT PLAN

1.



Purpose of the Plan

The purpose of the Plan is to assist the Company, its Subsidiaries and
Affiliates in attracting valued employees by offering them a greater stake in
the Company’s success and a closer identity with it, and to encourage ownership
of the Company’s stock by such employees.

2.



Definitions

As used herein, the following definitions shall apply:

2.1.  ”Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect equity interest, as determined by
the Board.

2.2.  ”Award” means a grant of Common Stock, Deferred Stock, Restricted Stock,
Restricted Stock Units, Options or SARs under the Plan.

2.3.  ”Award Agreement” means the written agreement, instrument or document
evidencing an Award, including any such item in an electronic medium.

2.4.  ”Board” means the Board of Directors of the Company.

2.5.  ”Change in Control” means, after the Effective Date (and not including the
public offering of the Company, which shall not be treated as a Change in
Control for purposes of the Plan), any of the following events:

(a) a “person” (as such term in used in Sections 13(d) and 14(d) of the 1934
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or

2

--------------------------------------------------------------------------------

 



becomes the “beneficial owner” (as defined in Rule 13D‑3 under the 1934 Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or

(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 2.5(a), Section 2.5(c) or
Section 2.5(d) hereof) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously approved,
cease for any reason to constitute a majority thereof; or

(c) the Company merges or consolidates with any other corporation, other than in
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

(d) the complete liquidation of the Company or the sale or other disposition of
all or substantially all of the Company’s assets.

(e) Notwithstanding anything in the Plan or an Award Agreement to the contrary,
if an Award is subject to Section 409A of the Code, no event that, but for this
Section, would be a Change in Control as defined in the Plan or the Award
Agreement, as

3

--------------------------------------------------------------------------------

 



applicable, shall be a Change in Control unless such event is also a “change in
control event” as defined in Section 409A of the Code.

2.6.  ”Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder. A reference to any provision of the
Code or the Treasury regulations promulgated thereunder shall include reference
to any successor provision of the Code or the Treasury regulations.

2.7.  ”Committee” means the committee designated by the Board to administer the
Plan under Section 4. The Committee shall have at least two members and each
member of the Committee shall be a Non-Employee Director and an “independent
director” within the meaning of Rule 5605(a)(2) of the NASDAQ Stock Market
Equity Rules.

2.8.  ”Common Stock” means the common stock of the Company, par value $0.001 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 12.

2.9.  ”Company” means Egalet Corporation, a Delaware corporation, or any
successor corporation.

2.10.  ”Deferral Period” means the period during which the receipt of a Deferred
Stock Award under Section 7 will be deferred.

2.11.  ”Deferred Stock” means Common Stock to be delivered at the end of a
Deferral Period and awarded by the Committee under Section 7.

2.12.  ”Effective Date” has the meaning set forth in Section 24.

2.13.  ”Eligible Individual” means any individual who was not previously an
employee or a Non-Employee Director of the Company or any of its Subsidiaries
(or who has had

4

--------------------------------------------------------------------------------

 



a bona fide period of non-employment with the Company and its Subsidiaries) who
is hired by the Company or a Subsidiary.

2.14.  ”Fair Market Value” means the fair market value of Common Stock
determined by such methods or procedures as shall be established from time to
time by the Committee in good faith and in accordance with applicable law.
Unless otherwise determined by the Committee, the Fair Market Value of Common
Stock shall mean, on any given date, the closing price of a share of Common
Stock on the principal national securities exchange on which the Common Stock is
listed on such date or, if Common Stock was not traded on such date, on the last
preceding day on which the Common Stock was traded.

2.15.  ”1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder. A reference to any provision of the 1934 Act or
rule promulgated under the 1934 Act shall include reference to any successor
provision or rule.

2.16.  ”Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b‑3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

2.17.  ”Option” means a right to purchase a specified number of shares of Common
Stock at a specified price awarded by the Committee under Section 6 of the Plan.

2.18.  ”Participant” means any Eligible Individual who receives an Award.

2.19.  ”Plan” means the Egalet Corporation 2017 Inducement Plan herein set
forth, as amended and/or restated from time to time.

2.20.  ”Restricted Stock” means Common Stock awarded by the Committee under
Section 8 of the Plan.



5

--------------------------------------------------------------------------------

 



2.21.  ”Restricted Stock Unit” means the right to a payment in Common Stock or
in cash, or in a combination thereof, awarded by the Committee under Section 9
of the Plan.

2.22.  ”Restriction Period” means the period during which Restricted Stock
awarded under Section 8 of the Plan and Restricted Stock Units awarded under
Section 9 of the Plan are subject to forfeiture.

2.23.  ”SAR” means a stock appreciation right awarded by the Committee under
Section 11 of the Plan.

2.24.  ”Subsidiary” means any corporation (other than the Company), partnership,
joint venture or other business entity of which 50% or more of the outstanding
voting power is beneficially owned, directly or indirectly, by the Company.

3.



Eligibility

Any Eligible Individual is eligible to receive an Award.

4.



Administration and Implementation of Plan

4.1.  The Plan shall be administered by the Committee. Any action of the
Committee in administering the Plan shall be final, conclusive and binding on
all persons, including the Company, its Subsidiaries and Affiliates, their
employees and directors, Participants, persons claiming rights from or through
Participants and stockholders of the Company. No member of the Committee shall
be personally liable for any action, determination, or interpretation taken or
made in good faith by the Committee with respect to the Plan or any Awards
granted hereunder, and all members of the Committee shall be fully indemnified
and protected by the Company in respect of any such action, determination or
interpretation.



6

--------------------------------------------------------------------------------

 



4.2.  Subject to the provisions of the Plan, the Committee shall have full and
final authority in its discretion (a) to select the Eligible Individuals who
will receive Awards pursuant to the Plan; (b) to determine the type or types of
Awards to be granted to each Participant; (c) to determine the number of shares
of Common Stock to which an Award will relate, the terms and conditions of any
Award granted under the Plan (including, but not limited to, restrictions as to
vesting, transferability or forfeiture, exercisability or settlement of an Award
and waivers or accelerations thereof, and waivers of or modifications to
performance conditions relating to an Award, based in each case on such
considerations as the Committee shall determine) and all other matters to be
determined in connection with an Award; (d) to determine whether, to what
extent, and under what circumstances an Award may be canceled, forfeited, or
surrendered; (e) to determine whether performance goals to which the settlement
of an Award is subject are satisfied; (e) to correct any defect or supply any
omission or reconcile any inconsistency in the Plan, and to adopt, amend and
rescind such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan; and (f) to construe and interpret the Plan and to
make all other determinations as it may deem necessary or advisable for the
administration of the Plan.

4.3.  The Committee’s powers shall also include responsibility to determine the
effect, if any, of a Change in Control of the Company upon outstanding Awards.
Upon a Change in Control, the Committee may, at its discretion, (i) fully vest
any or all Awards made under the Plan, (ii) determine whether all applicable
performance goals have been achieved and the applicable level of performance,
(iii) cancel any outstanding Awards in exchange for a cash payment of an amount
(including zero) equal to the difference between the then Fair Market Value of
the Award less the option or base price of the Award, (iv) after having given
the Participant a reasonable

7

--------------------------------------------------------------------------------

 



chance to exercise any vested outstanding Options or SARs, terminate any or all
of the Participant’s unexercised Options or SARs, (v) where the Company is not
the surviving corporation, cause the surviving corporation to assume all
outstanding Awards or replace all outstanding Awards with comparable awards or
(vi) take such other action as the Committee shall determine to be appropriate.

4.4.  The Committee may impose on any Award or the exercise thereof, at the date
of grant or thereafter, such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of the Participant’s termination of
employment or service with the Company or any Subsidiary or Affiliate; provided,
however, that the Committee shall retain full power to accelerate or waive any
such term or condition as it may have previously imposed, including, without
limitation, any minimum vesting period. All Awards shall be evidenced by an
Award Agreement.

5.



Shares of Stock Subject to the Plan

5.1.  Subject to adjustment as provided in Section 12, the total number of
shares of Common Stock available for Awards under the Plan shall be 300,000.

5.2.  If any shares subject to an Award are forfeited or such Award otherwise
terminates, any shares counted against the number of shares available for
issuance pursuant to the Plan with respect to such Award shall, to the extent of
any such forfeiture or termination, again be available for Awards under the
Plan; provided, however, that the Committee may adopt procedures for the
counting of shares relating to any Award to ensure appropriate counting, avoid
double counting, and provide for adjustments in any case in which the number of
shares actually distributed differs from the number of shares previously counted
in connection with such Award. SARs or Restricted Stock Units to be settled in
shares of Common Stock shall be

8

--------------------------------------------------------------------------------

 



counted in full against the number of shares available for award under the Plan,
regardless of the number of shares of Common Stock issued upon settlement of the
SAR or Restricted Stock Unit. If any shares subject to an Award are retained or
reacquired by the Company in payment of an exercise price or satisfaction of a
withholding or other tax obligation in connection with any Award, such shares
shall not be made available for future Awards under the Plan.

5.3.  Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. Any shares issued by the
Company through the assumption or substitution of outstanding grants in
connection with the acquisition of another entity shall not reduce the maximum
number of shares available for delivery under the Plan.

6.



Common Stock

An Award of Common Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are not subject to
forfeiture except as set forth in Section 20. Upon the Award of Common Stock,
the Committee may direct the number of shares of Common Stock subject to such
Award be issued to the Participant, designating the Participant as the
registered owner. The Participant shall have all of the customary rights of a
stockholder with respect to the Award of Common Stock, including the right to
vote shares of the Common Stock and receive dividends with respect to the Common
Stock.



9

--------------------------------------------------------------------------------

 



7.



Deferred Stock

An Award of Deferred Stock is an agreement by the Company to deliver to the
Participant a specified number of shares of Common Stock at the end of a
specified Deferral Period or Periods. Such an Award shall be subject to the
following terms and conditions:

7.1.  Upon the Award of Deferred Stock, the Committee shall direct that the
number of shares subject to such Award be credited to the Participant’s account
on the books of the Company but that issuance and delivery of the same shall be
deferred until the date or dates provided in the Award Agreement. Prior to
issuance and delivery of the Deferred Stock, the Participant shall have no
rights as a stockholder with respect to any shares of Deferred Stock credited to
the Participant’s account.

7.2.  During the Deferral Period, no dividend shall be paid with respect to
shares covered by a Deferred Stock Award and the Participant shall have no
future right to any dividend paid during the Deferral Period.

7.3.  The Deferral Period may consist of one or more installments. Provided that
the Deferred Stock has not been previously forfeited, at the end of the Deferral
Period or any installment thereof, the shares of Deferred Stock applicable to
such installment, shall be issued and delivered to the Participant (or, where
appropriate, the Participant’s legal representative) in accordance with the
terms of the Award Agreement.



10

--------------------------------------------------------------------------------

 



8.



Restricted Stock

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:

8.1.  Upon the Award of Restricted Stock, the Committee may direct the number of
shares of Common Stock subject to such Award be issued to the Participant or
placed in a restricted stock account (including an electronic account) with the
transfer agent and in either case designating the Participant as the registered
owner. The certificate(s), if any, representing such shares shall be physically
or electronically legended, as applicable, as to sale, transfer, assignment,
pledge or other encumbrances during the Restriction Period and, if issued to the
Participant, returned to the Company to be held in escrow during the Restriction
Period. In all cases, the Participant shall sign a stock power endorsed in blank
to the Company to be held in escrow during the Restriction Period.

8.2.  During the Restriction Period, the Participant shall have the right to
vote shares of Restricted Stock. During the Restriction Period, no dividend
shall be paid with respect to the number of shares covered by a Restricted Stock
Award and the Participant shall have no future right to any dividend paid during
the Restriction Period.

8.3.  Provided that the Restricted Stock has not been previously forfeited, at
the end of the Restriction Period the restrictions imposed under the Award
Agreement shall lapse with respect to the number of shares specified thereunder,
and the legend, if any, imposed hereunder shall be removed and such number of
shares delivered to the Participant (or, where appropriate, the Participant’s
legal representative).



11

--------------------------------------------------------------------------------

 



9.



Restricted Stock Units

An Award of Restricted Stock Units is a grant by the Company of the right to
receive a payment in Common Stock or in cash, or in a combination thereof, that
is equal to the Fair Market Value of a share of Common Stock as of the date of
vesting or payment, as set forth in the applicable Award Agreement, which right
is subject to forfeiture upon the happening of specified events. Such an Award
shall be subject to the following terms and conditions:

9.1.  Any amount payable upon the end of the Restriction Period with respect to
a Restricted Stock Unit shall be paid by the Company in shares of Common Stock,
in cash or in a combination of shares of Common Stock and cash, as determined by
the Committee in its sole discretion or as set forth in the Award Agreement.

9.2.  Provided that the Restricted Stock Units have not been previously
forfeited, at the end of the Restriction Period the restrictions imposed under
the Award Agreement shall lapse with respect to the number of Restricted Stock
Units specified thereunder, and shares of Common Stock or cash with a value
equal to the Fair Market Value of the shares of Common Stock underlying such
Restricted Stock Units shall be delivered to the Participant (or, where
appropriate, the Participant’s legal representative).



12

--------------------------------------------------------------------------------

 



10.



Options

Options give a Participant the right to purchase a specified number of shares of
Common Stock from the Company for a specified time period at a fixed price. The
grant of Options shall be subject to the following terms and conditions:

10.1.  Option Price:  The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant.

10.2.  Term of Options:  The term of an Option shall in no event be greater than
ten years.

10.3.  Payment of Option Price:  The option price of the shares of Common Stock
received upon the exercise of an Option shall be paid within three days of the
date of exercise: (i) in cash, or (ii) with the proceeds received from a
broker-dealer whom the Participant has authorized to sell all or a portion of
the Common Stock covered by the Option, or (iii) with the consent of the
Committee, in whole or in part in Common Stock held by the Participant and
valued at Fair Market Value on the date of exercise. With the consent of the
Committee, payment upon the exercise of an Option may be made in whole or in
part by Restricted Stock held by the Participant and valued at Fair Market Value
on the date the Option is exercised. In such case, the Common Stock to which the
Option relates shall be subject to the same forfeiture restrictions originally
imposed on the Restricted Stock exchanged therefor. An Option may be exercised
only for a whole number of shares of Common Stock.



13

--------------------------------------------------------------------------------

 



11.



Stock Appreciation Rights

SARs give the Participant the right to receive, upon exercise of the SAR, the
excess of (i) the Fair Market Value of one share of Common Stock on the date of
exercise over (ii) the grant price of the SAR as determined by the Committee,
but which may never be less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant. The grant of SARs shall be subject to the
following terms and conditions:

11.1.  The term of a SAR shall in no event be greater than ten years.

11.2.  The Committee shall determine the time or times at which a SAR may be
exercised in whole or in part, the method of exercise, the method of settlement,
form of consideration payable in settlement, method by which Common Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be in tandem with any other Award, and any other terms and conditions of
any SAR.

11.3.  The Committee may provide that a SAR shall be deemed to be exercised at
the close of business on the scheduled expiration date of such SAR.

12.



Adjustments upon Changes in Capitalization

12.1.  In order to prevent dilution or enlargement of the rights of Participants
under the Plan as a result of any stock dividend, recapitalization, forward
stock split or reverse stock split, reorganization, division, merger,
consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or event that affects the Common Stock, the Committee shall adjust
(i) the number and kind of shares of Common Stock which may thereafter be issued
in connection with Awards, (ii) the number and kind of shares of Common Stock
issuable in respect of outstanding Awards, (iii) the aggregate

14

--------------------------------------------------------------------------------

 



number and kind of shares of Common Stock available under the Plan, and (iv) the
exercise or grant price relating to any Award. Any such adjustment shall be made
in an equitable manner which reflects the effect of such transaction or event.
It is provided, however, that in the case of any such transaction or event, the
Committee may make any additional adjustments to the items in (i) through (iv)
above which it deems appropriate in the circumstances, or make provision for a
cash payment with respect to any outstanding Award.

12.2.  In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 13.1) affecting the Company, any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles.

13.



Termination and Amendment

The Board may amend, alter, suspend, discontinue, or terminate the Plan without
the consent of the Company’s stockholders or Participants, except that any such
amendment, alteration, suspension, discontinuation, or termination shall be
subject to the approval of the Company’s stockholders if (i) such action would
increase the number of shares subject to the Plan, (ii) such action results in
the repricing, replacement or repurchase of any Option, SAR  or other Award, or
(iii) such stockholder approval is required by any federal or state law or
regulation or the rules of any stock exchange or automated quotation system on
which the Common Stock may then be listed or quoted, in each case; provided,
however, that without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofore granted and any Award

15

--------------------------------------------------------------------------------

 



Agreement relating thereto, except as the Committee determines in its sole
discretion to be necessary or advisable to comply with Section 409A of the Code
or an exemption therefrom. The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue, or terminate, any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that any such amendment, alteration, suspension, discontinuation, or termination
shall be subject to the approval of the Company’s stockholders if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the
Common Stock may then be listed or quoted, in each case; and provided further,
however, that without the consent of an affected Participant, no such amendment,
alteration, suspension, discontinuation, or termination of any Award may
materially and adversely affect the rights of such Participant under such Award,
except as the Committee determines in its sole discretion to be necessary or
advisable to comply with Section 409A of the Code or an exemption therefrom.

14.



No Right to Award, Employment or Service

Neither the Plan nor any action taken hereunder shall be construed as giving any
Eligible Individual any right to be retained in the employ or service of the
Company, any Subsidiary or Affiliate. For purposes of the Plan, transfer of
employment or service between the Company and its Subsidiaries and Affiliates
shall not be deemed a termination of employment or service.

15.



Taxes

The Company, any Subsidiary or Affiliate is authorized to withhold from any
payment relating to an Award under the Plan, including from a distribution of
Common Stock or any payroll or other payment to a Participant amounts of
withholding and other taxes due in connection

16

--------------------------------------------------------------------------------

 



with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, the Subsidiary or Affiliate
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Common Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
Withholding of taxes in the form of shares of Common Stock shall not occur at a
rate that exceeds the minimum required statutory federal and state withholding
rates. Participants who are subject to the reporting requirements of Section 16
of the 1934 Act may elect to pay all or a portion of any withholding or other
taxes due in connection with an Award by directing the Company to withhold
shares of Common Stock that would otherwise be received in connection with such
Award.

16.



Limits on Transferability; Beneficiaries

No Award or other right or interest of a Participant under the Plan shall be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of such Participant to, any party, other than the
Company, any Subsidiary or Affiliate, or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution, and
such Awards and rights shall be exercisable during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative. Notwithstanding the foregoing, the Committee may, in its
discretion, provide that Awards or other rights or interests of a Participant
granted pursuant to the Plan be transferable, without consideration, to
immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Committee may attach to such
transferability feature such terms and conditions as it deems advisable. In
addition, a

17

--------------------------------------------------------------------------------

 



Participant may, in the manner established by the Committee, designate a
beneficiary (which may be a person or a trust) to exercise the rights of the
Participant, and to receive any distribution, with respect to any Award upon the
death of the Participant. A beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Participant shall
be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional restrictions deemed necessary or appropriate by the
Committee.

17.



No Rights to Awards; No Stockholder Rights

No Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants. No Award
shall confer on any Participant any of the rights of a stockholder of the
Company unless and until Common Stock is duly issued or transferred to the
Participant in accordance with the terms of the Award.

18.



Foreign Nationals.

Without amending the Plan, Awards may be granted to Eligible Individuals who are
foreign nationals or are employed or providing services outside the United
States or both, on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Committee, be necessary or desirable to
further the purpose of the Plan. Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, the Plan
as it may consider necessary or appropriate for such purposes without thereby
affecting the terms of the Plan as in effect for any other purpose, provided
that no such supplements, amendments, restatements or alternative versions shall
include any provisions that are inconsistent with the terms

18

--------------------------------------------------------------------------------

 



of the Plan, as then in effect, unless the Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.

19.



Securities Law Requirements

19.1.  No Award granted hereunder shall be exercisable if the Company shall at
any time determine that (a) the listing upon any securities exchange,
registration or qualification under any state or federal law of any Common Stock
otherwise deliverable upon such exercise, or (b) the consent or approval of any
regulatory body or the satisfaction of withholding tax or other withholding
liabilities, is necessary or appropriate in connection with such exercise. In
any of the events referred to in clause (a) or clause (b) above, the
exercisability of such Awards shall be suspended and shall not be effective
unless and until such withholding, listing, registration, qualifications or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company in its sole discretion, notwithstanding any
termination of any Award or any portion of any Award during the period when
exercisability has been suspended.

19.2.  The Committee may require, as a condition to the right to exercise any
Award that the Company receive from the Participant, at the time any such Award
is exercised, vests or any applicable restrictions lapse, representations,
warranties and agreements to the effect that the shares are being purchased or
acquired by the Participant for investment only and without any present
intention to sell or otherwise distribute such shares and that the Participant
will not dispose of such shares in transactions which, in the opinion of counsel
to the Company, would violate the registration provisions of the Securities Act
of 1933, as then amended, and the rules and regulations thereunder. The
certificates issued to evidence such shares shall bear appropriate legends
summarizing such restrictions on the disposition thereof.



19

--------------------------------------------------------------------------------

 



20.



Recoupment

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Participant to the Company pursuant to the terms of any Company
“clawback” or recoupment policy directly applicable to the Plan and (i) set
forth in the Participant’s Award Agreement or (ii) required by law to be
applicable to the Participant.

21.



Termination

Unless the Plan previously shall have been terminated by action of the Board,
the Plan shall terminate on the 10‑year anniversary of the Effective Date, and
no Awards under the Plan shall thereafter be granted.

22.



Fractional Shares

The Company will not be required to issue any fractional shares of Common Stock
pursuant to the Plan. The Committee may provide for the elimination of fractions
and for the settlement of fractions in cash.

23.



Governing Law

To the extent that Federal laws do not otherwise control, the validity and
construction of the Plan and any Award Agreement entered into thereunder shall
be construed and enforced in accordance with the laws of the State of Delaware,
but without giving effect to the choice of law principles thereof.

24.



Effective Date

The Plan shall be effective as of January 16, 2017.

20

--------------------------------------------------------------------------------